Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2020

The Court of Appeals hereby passes the following order:

A20A1018. JAMES HENRY MOORE v. THE STATE.

      In 2013, James Henry Moore pleaded guilty to child molestation and was
sentenced to 20 years’ imprisonment, with no portion of the sentence probated. He
later filed a pro se motion to correct a void sentence, which the trial court denied. On
appeal, we vacated the sentence because it was not a split sentence as required by
OCGA § 17-10-6.2 (b), and we remanded for resentencing. See Moore v. State, Case
No. A17A1457 (decided Dec. 1, 2017) (per curiam). On remand, the trial court
resentenced Moore to 20 years, to serve 19 in prison and the remainder on probation.
      Moore then filed two more pro se motions in the trial court seeking a range of
relief, including rulings on prior motions, the production of transcripts, the vacatur
of his sentence, and the withdrawal of his guilty plea. On July 17, 2019, the trial court
entered an order denying these motions. On August 19, 2019, Moore filed a notice
of appeal to this Court. Pretermitting whether Moore had a right of direct appeal here,
we lack jurisdiction because his notice of appeal was not timely filed.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Moore’s notice of appeal was
untimely filed 33 days after entry of the order he seeks to appeal. Accordingly, we
lack jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/29/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.